DETAILED ACTION
The Office Action is in response to the Applicant's reply filed July 29, 2022 to the
Office action mailed on July 12, 2022.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AlA first to invent
provisions.
Priority
This application is a continuation of 17/541,439 filed on 12/03/2021 which is a CON of PAT 11219624 filed on 09/17/2020 which is a CON  of PAT 10869870 filed 08/14/2020 which is a DIV of PAT 10758543 filed 09/10/2019 which is a CON of 14/714,820 filed 05/18/2015 which is a CON of 13/112,370 filed 05/20/2011 which claims priority to PRO 61/347,132 filed 05/21/2010.

Status of the Claims
	Claims 83-110 are pending and examined.
Information Disclosure Statement
No information disclosure statements.
Response to Arguments
Applicant’s arguments over the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph of claims 83, 90, 97, and 104 is not persuasive. The rejection is herewith maintained.  Applicant argues 35 U.S.C. 112, rejection is  not appropriate because  shown in Table 1 are examples of “means for effecting skin permeation.” The Examiner points out that the specification does not define in a single section what is a “means for effecting skin permeation”.  Moreover, the Examiner states the claims read on heating the skin, i.e. through a steam shower or a heat pack, exfoliation, solutions, ointments, patches, etc.  With respect to applicant’s arguments regarding invoking 112(f), the Examiner states the claim limitation  uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.   Therefore, the arguments are not persuasive.
Applicant’s arguments over the 35 U.S.C. 103 (a) rejection of claims 83-88, 90-95, 97-102, 104-109  over Rodgers et al. (US. Patent No. 7,598,257) is not persuasive. The rejection is herewith maintained.  Applicant argues none of the prior art disclosures “provides for how the composition would effect skin permeation of ruxolitinidb phosphate or even what those compositions would be.”  Further, Applicant states Rodgers teaches any type of formulation or even topical formulation or emulsion, Applicant submits that Applicant's specification demonstrates that substituting ruxolitinib phosphate into the different formulations produced different results.   Applicant seems to point to Examples of a solubilized cream formulation having properties that are different from other formulation types.   
In response, the Examiner states the claims do not require a specific formulation type - just a “means for effecting skin permeation”.  Therefore, an argument that a specific cream formulation with specific amounts of components compared to other formulations is not what Applicant has claimed. 
Lastly, Applicants argues the claimed is “a very specific amount of “from about 0.5% to about 1.5% by weight” and particular amounts of ruxolitiniob phosphate. As provided in Applicant’ Specification, ruxolitinib phosphate at “2% in the solubilized cream w[as] not physically stable beyond several days of storage at controlled room temperature, as the drug substance crystallized out of solution.”” 
The Examiner respectfully points out that the claims are not required to be a solubilized cream.  The claims broadly read on any  “means for effecting skin permeation” and therefore, do not commensurate in scope with the arguments.  
Applicant’s arguments over the 35 U.S.C. 103 (a) rejection of claims 89, 96, 103, and 110 over Rodgers et al. (US. Patent No. 7,598,257), as applied to claims 83-88, 90-95, 97-102, 104-109, in view of Remington's (Pharmaceutical Sciences, 17th ed., Mack Publishing Company, Easton, Pa., 1985, p. 1418) is not persuasive. The rejection is herewith maintained.  Applicant’s argument over claims 89, 96, 103, and 110 rejections depends on the validity of the previous arguments which were not found persuasive.
The rejections are below:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 83, 90, 97, and 104 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The terms “means for effecting skin permeation” is not clear. The claim is interpreted to mean “a carrier.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 83-88, 90-95, 97-102, 104-109 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (US. Patent No. 7,598,257). 
The claims are examined to the extent that they read on a pharmaceutical composition comprising: (1) a therapeutic agent present in an amount ranging from about 0.5% to about 1.5% by weight of the composition, wherein the therapeutic agent is (R)-3-cyclopentyl-3-[4 (7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1 H-pyrazol-1-yl]propanenitrile or a pharmaceutically acceptable salt thereof, and (2) a means  for effecting skin permeation of (R)-3-cyclopentyl-3-[4 (7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1 H-pyrazol-1-yl]propanenitrile to the patient.
	Rodgers et al. teaches a composition comprising R-3-Cyclopentyl-3-[4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl]propanenitrile in a topical form . (claims 1-5 and Example 64).  Pharmaceutical compositions and formulations for topical administration may include transdermal patches, ointments, lotions, creams, gels, drops, suppositories, sprays, liquids and powders. Conventional pharmaceutical carriers, aqueous, powder or oily bases, thickeners and the like may be necessary or desirable. Coated condoms, gloves and the like may also be useful.   (col 65 lines 40-45) Specifically, the reference teaches ointments containing, for example, up to 10% by weight of the active compound.(col 65 line 62).  Lists of suitable salts are found in Remington's Pharmaceutical Sciences, 17th ed., Mack Publishing Company, Easton, Pa., 1985, p. 1418 and Journal of Pharmaceutical Science, 66.2 (1977), each of which is incorporated herein by reference in its entirety.
The reference fails to specify the exact dose amount.
	From the teachings of Rodgers et al. one of ordinary skill in the art would have found it obvious to arrive at the amounts claimed. The determination of optimal or workable amount of the active is obvious absent showing of criticality of
the claimed concentration. One having ordinary skill in the art would have been motivated to modify the amounts in order to obtain the optimal amount (i) useful for treating a disease in a patient, wherein the disease is associated with JAK activity. A skilled artisan would have reasonable expectation of success in treating diseases and disorders associated with associated with JAK activity. In re Aller, 105 USP 233. The intended use of “suitable for skin application to a human patient with a skin disorder” “the application to the patient’s skin for up to 84 days” “the skin disorder is an autoimmune skin disorder” “associated with JAK1 and/or JAK2” “ the skin disorder is chosen from pemphigus vulgaris (PV), bullous pemphigoid (BP), psoriasis, psoriasis vulgaris, atopic dermatitis, and combinations thereof” of claims 84-88, 91-95, 98-102, and 105-107 are not given patentable weight in a composition claim.
Claims 89, 96, 103, and 110 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (US. Patent No. 7,598,257), as applied to claims 83-88, 90-95, 97-102, 104-109, in view of Remington's (Pharmaceutical Sciences, 17th ed., Mack Publishing Company, Easton, Pa., 1985, p. 1418).
Rodgers et al. is as above.
Rodgers et al. fails to specify phosphoric acid.
Remington's teaches salts such as phosphates useful in pharmaceutical formulations.
It would have been obvious to one of ordinary skill in the art to incorporate the salt phosphate as the salt in Rodgers. The motivation to incorporate the salt phosphate is because Rodgers teaches the use of salts (specifically those taught by Remington) and the Remington’s reference teaches the specific salt such as phosphate. A skilled artisan would have reasonable expectation of success in incorporating a phosphate salt as taught in Remington.
	Conclusion
No claim is allowed.

The arguments are not persuasive and the rejection is made FINAL.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
                                                                                                                                                                                    Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached on (571)270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/Primary Examiner, Art Unit 1627